Citation Nr: 0201115	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  98-20 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for an acquired psychiatric disorder to 
include a conversion reaction.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as a nervous condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1943, April 1946 to May 1947, April 1948 to March 1950, and 
October 1950 to June 1951.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1998 rating decision rendered by the St. 
Louis, Missouri, Records Management Center, of the Department 
of Veterans Affairs (VA) which held that new and material 
evidence had not been submitted to reopen a previously 
disallowed claim of entitlement to service connection for a 
nervous condition.  The Montgomery, Alabama, VA Regional 
Office (RO), notified the veteran of this decision and has 
assumed the role of the agency of original jurisdiction for 
this matter.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, claimed as a nervous condition 
is the subject of the REMAND below.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Service connection for a conversion disorder was denied 
by means of an unappealed rating decision of May 1953.  

3.  Evidence received since May 1953 contains information 
that is not cumulative of evidence previously considered by 
the RO and that bears directly and substantially upon the 
specific matter under consideration.  This new evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim for service 
connection for a conversion disorder.  



CONCLUSIONS OF LAW

1.  The rating decision of May 1953 denying service 
connection for a conversion disorder and an inadequate 
personality disorder is final and is the most recent 
unappealed denial of his claim.  38 C.F.R. § 3.104 (2001).

2.  The evidence received subsequent to the May 1953 rating 
decision serves to reopen the claim for service connection 
for a conversion disorder.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board must consider the impact of 
the Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the veteran's claim to reopen a 
previously disallowed claim for service connection for a 
nervous disorder.  38 U.S.C.A. §§ 5100-5107 (West Supp. 
2000); 66 Fed Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended as 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  See also, McQueen v. Principi, No. 96-403 
(U.S. Vet. App. Mar. 13, 2001) (per curiam).  The law 
provides that VA has a duty to assist veterans and other 
claimants in developing their claims for VA benefits.  The 
Board notes that the veteran's application for the benefits 
at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA is under an affirmative duty to obtain a 
claimant's pertinent service records.  The veteran's service 
medical records are associated with the claims folder.  
Accordingly, the Board finds that the duty to assist the 
veteran in obtaining pertinent service records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  Reports of VA outpatient treatment, 
inpatient treatment, and examination have been associated 
with the claims folder.  As VA has secured all VA medical 
records that the veteran has identified that are necessary to 
make a decision on his claim to reopen the prior denial of 
service connection, VA's duty to assist the claimant in this 
regard is satisfied.  See 38 U.S.C. § 5103A.  In addition, VA 
has obtained private medical records from Conway Memorial 
Hospital as identified by the veteran. 

The RO has completed all development of the veteran's claim 
to reopen his claim for service connection for a nervous 
condition that is possible without further input by the 
veteran.  The veteran has been duly notified of what is 
needed to establish entitlement to the benefit sought, what 
the VA has done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
20.302, 20.1103 (2001).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, at 284 
(1996).

The Board notes that new VA regulations have been 
promulgating pertaining to the adjudication of claims to 
reopen finally denied claims by the submission of new and 
material evidence.  See 38 U.S.C. §§  5103A(f), 5108; 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  These changes are prospective for 
claim filed on or after August 28, 2001 and are, accordingly, 
not applicable in the present case.  

In general, service connection may be established for a 
disease or injury incurred in or aggravated by service, 
resulting in a current disability.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  
Service connection for an acute conversion reaction and an 
inadequate personality disorder were denied by means of an 
April 1953 rating action rendered by the Roanoke, Virginia, 
RO.  The veteran was informed of this decision in April 1953.  
The evidence of record at the time of this decision included 
service medical records.  As the evidence showed that the 
veteran's conversion reaction existed prior to active service 
and was not aggravated by active duty, service connection was 
denied.  With respect to inadequate personality, the RO 
determined that such disability was a constitutional or 
developmental abnormality and therefore not a disability for 
which VA benefits could be awarded.  The evidence does not 
show that the veteran filed a notice of disagreement within 
one year following notice of the April 1953 decision; 
therefore this decision is final.  38 C.F.R. §§  3.104; 
20.302 (2001).

In order to produce evidence which bears directly and 
substantially upon his claim such that it must be considered 
to fairly decide the merits of the claim, the veteran should 
produce evidence which, in conjunction with the evidence 
already of record, bears on the question of whether the 
veteran presently has an acquired psychiatric disorder that 
was either incurred in or aggravated by his active military 
service.    

The pertinent evidence received after the May 1953 rating 
decision includes, among other things, VA examination reports 
dated in March 1967 and October 2000.  In addition, private 
medical records from Conway Memorial Hospital have been 
associated with the claims folder.  The Board notes that the 
VA examiner who examined the veteran in October 2000 opined 
that it appeared as likely as not that the veteran 
experienced stress in the military that may have exacerbated 
a pre-existing conversion disorder.  The Board finds that 
this newly submitted evidence contains information that is 
not cumulative of evidence previously considered by the RO, 
insomuch as this new evidence shows that a disability that 
preexisted service may have been aggravated by the veteran's 
active duty.  In addition, the Board finds that this new 
evidence bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to decide fairly the merits of the 
veteran's claim.  Accordingly, the Board finds that the 
evidence received subsequent to the RO's May 1953 decision 
serves to reopen his claim for service connection for a 
conversion disorder.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001). 

It is now incumbent upon VA to consider his claims on the 
merits; therefore, pursuant to Bernard v. Brown, 4 Vet. 
App. 384 (1993), this case is accordingly remanded for 
consideration of all pertinent evidence (see REMAND, below).


ORDER

New and material evidence has been received to reopen a claim 
of service connection for an acquired psychiatric disorder, 
to include a conversion disorder, and the claim is hereby 
reopened.


REMAND

As discussed above, the Board has found that the veteran's 
claim for service connection for an acquired psychiatric 
disorder has been reopened.  After a review of the record, to 
include the recently submitted new and material evidence, it 
is the decision of the Board that additional development of 
the evidence would be helpful.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  In addition, the Board finds that 
further development is necessary before rendering a decision 
on the veteran's claim in light of recent changes in the 
notice and duty to assist provisions of the VCAA and its 
implementing regulations.  

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)); see also, Bernard.  Therefore, 
for these reasons, a remand is required.  

As stated previously, the duty to assist requires VA to make 
"reasonable efforts to obtain relevant records (including 
private records)" and provide a medical examination or 
opinion when such examination is necessary to make a decision 
on the claim.  38 U.S.C.A.§ 5103A; 66 Fed. Reg. 45,620 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c).  The October 2000 examination report indicates that 
the veteran reported that he was presently taking clorazepate 
(Tranxene) and imipramine (Tofranil) which were prescribed by 
his primary care physician.  However, treatment records from 
this prescribing physician do not appear to be associated 
with the claims folder.  In the provisions of the VCAA and 
its implementing regulations, the RO should obtain copies of 
these treatment records.  

In addition, the veteran indicated that he took some "nerve 
pills" in the 1960s.  In light of VA's duty to assist the 
veteran in developing his claim, the veteran should be asked 
to identify any source of treatment for his psychiatric 
disorders during that time.  These records should be obtained 
and associated with the claims folder.  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  
Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should have the veteran 
identify (names, addresses, and dates) 
all sources of VA treatment and private 
medical treatment for his claimed 
acquired psychiatric disorder(s) since 
separation from active duty.  In 
particular, the veteran should be asked 
to identify the health care providers 
that prescribed his "nerve pills" in 
the 1960s.  

Also, the RO a complete copy of clinical 
treatment records from the primary care 
physician that prescribed the veteran's 
present prescriptions for clorazepate and 
imipramine. 

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.

2.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Additionally, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied.  

3.  Upon completion of the above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
4.  If the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board.

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that if there is additional 
evidence that can be obtained or generated, he should submit 
that evidence to the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
Member, Board of Veterans' Appeals



 

